Case 14-04184-JJG-13          Doc 188    Filed 04/30/19     EOD 04/30/19 12:15:16        Pg 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
Cedric Andre Samuels                             )
                                                          CASE NUMBER: 14-04184-JJG-13
                                                 )
                                                 )
DEBTOR                                           )




                             NOTICE OF FINAL CURE PAYMENT

       Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount
required to cure the default in the below claim has been paid in full and that the Debtor has
completed all mortgage payments under the plan.

Name of Creditor: FCI LENDER SERVICES


FINAL CURE AMOUNT

   Court            Trustee
   Claim #           Claim #    Account #                 Claim Allowed         Amount Paid
     7                  3         6848                      $16,395.82           $16,395.82

MONTHLY ONGOING MORTGAGE PAYMENT

XX Mortgage was paid through the Chapter 13 conduit.
   Trustee conduit ended with May 2019, less an escrow refund of $992.86 and debtor to
resume mortgage payment in June 2019.
__ Mortgage is paid directly by the Debtor.

        Within 21 days of service of this Notice, the creditor MUST file and serve on the Debtor,
Debtor’s counsel, and the Trustee, pursuant to Fed.R.Bank.P. 3002.1(g), a statement indicating
whether it agrees that the Debtor has paid in full the amount required to cure the default, has
paid all outstanding post-petition fees, costs or negative escrow amounts due, and whether,
consistent with § 1322(b)(5), the Debtor is otherwise current on all payments, or be subject to
further action of the Court.

The statement shall itemize the required cure or post-petition amounts, if any, that the Creditor
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the Creditor’s proof of claim and is not subject to Fed.R.Bank.P. 3001(f). Failure
to notify may result in sanctions.

Date: April 30, 2019
                                                 /s/ John M. Hauber
                                                 John M. Hauber, Trustee
Case 14-04184-JJG-13         Doc 188      Filed 04/30/19     EOD 04/30/19 12:15:16         Pg 2 of 2

                                 CERTIFICATE OF SERVICE

          I hereby certify that on Tuesday, April 30, 2019, a copy of the foregoing Notice of Final
Cure Payment was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court's Electronic Case Filing System. The party/parties may access
this filing through the Court's system.


                                               US Trustee
                                      ustpregion10.in.ecf@usdoj.gov


                                                  PRO SE
                                                  PRO SE

                                         Susan M. Woolley
                    swoolley@feiwellhannoy.com, usdcsdecfbk@feiwellhannoy.com


         I further certify that on Tuesday, April 30, 2019, a copy of the foregoing Notice of Final
Cure Payment was mailed by US First-Class mail, postage prepaid and properly addressed to
the following:

     FCI LENDER SERVICES                             Cedric Andre Samuels
     PO BOX 27370                                    9659 Gibbon Lane
     ANAHEIM HILLS, CA, 92809-0112                   Avon, IN, 46123




                                                  /s/ John M. Hauber
                                                  John M. Hauber, Trustee
